Exhibit 10.1

 

The following Addendum to Executive Employment Agreement has been entered into
by and between Atlantic Power Corporation and each of the following employees:

 

Employee

Edward Hall

Terrence Ronan

 

Addendum to Executive Employment Agreement

 

THIS ADDENDUM TO Executive Employment Agreement is made as of the 30th day of
August 2013, by and between Atlantic Power Corp.  (“Company”) and
                                             (“Employee”).

 

Company and Employee hereby supplement the Executive Employment Agreement
between them by adding the following provision:

 

Executive Employment Agreement — Compensation Upon Termination

 

Pursuant to Section 7 of the Executive Employment Agreement(1), the compensation
due an Executive upon termination of employment as provided in
Section 7(a) includes a lump sum payment in Section 7(a)(B) calculated based on
the average of the last two years Total Annual Compensation.

 

In a situation where the Executive has not completed two years of service with
the Company, the following methodology shall be used to calculate the average
Total Annual Compensation for clause 7(a)(B) should Executive be terminated as
provided in Section 7(a):

 

First Year

 

·                  Current Base Salary plus Annual Bonus calculated using 75% of
Base Salary plus the Company’s most recent annualized 401k matching contribution
contributed on Executive’s behalf, will be utilized as the average for Total
Annual Compensation.

 

Second Year — After approval of first year Annual Bonus award:

 

·                  After the Annual Bonus percentage is approved for the first
year, the amount used for the first year Total Annual Compensation will be the
first year Base Salary plus the actual Annual Bonus percentage approved times
Base Salary plus the Company’s most recent annualized 401k matching contribution
contributed on Executive’s behalf.

 

·                  The second year Total Annual Compensation amount will equal
the current Base Salary plus the Annual Bonus calculated using 75% of current
Base Salary plus the Company’s most recent annualized 401k matching contribution
contributed on Executive’s behalf.

 

Third Year — After approval of Annual Bonus for the second year:

 

·                  Once the Annual Bonus for year two is approved the average
for the previous two years Total Annual Compensation will be utilized for
Section 7(a)(B).  For clarity, the intent is to ignore the impact of partial
year employment when the first year is included in calculating the amounts due
under Section 7(a)(B).

 

--------------------------------------------------------------------------------

(1)   Capitalized terms used in herein but not otherwise defined shall have the
meanings ascribed to them in the applicable Executive Employment Agreement.

 

--------------------------------------------------------------------------------